Exhibit 10.1
2009 Long-Term Incentive Award Plan of
Walter Investment Management Corp.
Restricted Stock Unit Award Agreement

           


 



--------------------------------------------------------------------------------



 



2009 Long-Term Incentive Award Plan of
Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
     You have been selected to receive a grant of Restricted Stock Units
(“RSUs”) pursuant to the 2009 Long-Term Incentive Award Plan of Walter
Investment Management Corp. (the “Plan”) as specified below:
Participant:

Date of Grant:

Number of RSUs Granted:

Settlement Date:

Vesting Schedule: The RSUs shall vest according to the following schedule:

          Date on Which RSUs Vest   Number of RSUs Vested   Cumulative Number of
RSUs Vested  
 
       

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of RSUs by Walter Investment Management Corp., a Maryland corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Plan.
The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1.   Employment With the Company. Except as may otherwise be provided in
Section 5 or 6, the RSUs granted hereunder are granted on the condition that the
Participant remains an employee of the Company from the Date of Grant through
(and including) the Settlement Date.       This grant of RSUs shall not confer
any right to the Participant (or any other Participant) to be granted RSUs or
other Awards in the future under the Plan.   2.   Timing of Payout. Payout of
all RSUs shall occur as soon as administratively feasible after the earlier of
the Settlement Date, the Participant’s death or disability, or a Change in
Control unless a Participant irrevocably elects to voluntarily defer the payout
of RSUs to a specific date or event as approved by the Compensation Committee
and in compliance with 409A.   3.   Form of Payout. Vested RSUs will be paid out
solely in the form of shares of stock of the Company.

                1  

 



--------------------------------------------------------------------------------



 



4.   Voting Rights and Dividends Equivalents. Until such time as the RSUs are
paid out in shares of Company stock, the Participant shall not have voting
rights. However, the Company will pay Dividend Equivalents on the RSUs, in the
form of cash at such time as dividends are paid on the Company’s outstanding
shares of Common Stock.   5.   Termination of Employment.

  (a)   By Death. In the event the employment of the Participant with the
Company is terminated by reason of Death prior to becoming partially or fully
vested without restriction in all or a portion of the RSUs, Participant shall
become immediately fully vested without restriction in all RSUs granted pursuant
to this Agreement.     (b)   By Disability. In the event the employment of the
Participant with the Company is terminated by reason of Disability prior to
becoming partially or fully vested without restriction in all or a portion of
the RSUs, Participant shall become immediately fully vested without restriction
in all RSUs granted pursuant to this Agreement.         For purposes of this
Agreement, disability shall be defined as a “permanent and total disability”
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended and such other disabilities, infirmities, afflictions or conditions as
the Committee by rule may include.     (c)   For Cause. In the event the
employment of the Participant with the Company is involuntarily terminated for
Cause, all vested and unvested RSUs shall be forfeited.         For purposes of
this Agreement, Cause means the Participant’s:

  i)   Willful failure to substantially perform the Executive’s duties with the
Company (other than any such failure resulting from the Executive’s Disability),
after a written demand for substantial performance is delivered to the Executive
that specifically identifies the manner in which the Company believes that the
Executive has not substantially performed such duties, and the Executive has
failed to remedy the situation, to the extent possible, within fifteen
(15) business days of such written notice from the Company or such longer time
as may be reasonably required to remedy the situation, but no longer than
forty-five (45) calendar days;     ii)   Conviction of, or plea of guilty or
nolo contendere, to any felony which, in the discretion of the Compensation and
Human Resources Committee of the Company’s Board of Directors, is materially
injurious to the Company or its reputation or which compromises the Executive’s
ability to perform the Executive’s job function, or any other crime involving
moral turpitude or the personal enrichment of the Executive at the expense of
the Company;     iii)   Willful violation of any of the covenants contained in
the Participant’s employment agreement (e.g., Noncompete, Nonsolicitation,
Confidentiality, etc.), as applicable;     iv)   Act of dishonesty resulting in
or intending to result in personal gain at the expense of the Company; or     v)
  Engaging in any act that is intended, or may be reasonably expected, to harm
the reputation, business prospects, or operations of the Company.

                2  

 



--------------------------------------------------------------------------------



 



      For purposes of this Section 3, no act or omission by the Executive shall
be considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
    (d)   For Other Reasons. Subject to the Compensation and Human Resource
Committee’s (the “Committee”) discretion, if the employment of the Participant
shall terminate for any reason other than the reasons set forth in this Section
5(a) through 5(c) herein, the Participant shall forfeit the unvested portion of
the RSU Award.

6.   Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company and prior to the
Participant’s termination of employment, the Participant shall become
immediately fully vested without restriction in all RSUs granted pursuant to
this Agreement.   7.   Restrictions on Transfer. Unless and until actual shares
of stock of the Company are received upon payout, RSUs granted pursuant to this
Agreement may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated (a “Transfer”), other than by will or by the laws of
descent and distribution, except as provided in the Plan.   8.  
Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement shall be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.   9.   Beneficiary
Designation. The Participant may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Agreement is to be paid in case of his or her death before he
or she receives any or all of such benefit. Each such designation shall revoke
all prior designations by the Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Secretary of the Company during the Participant’s lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate.   10.   Continuation of
Employment. This Agreement shall not confer upon the Participant any right to
continue employment with the Company or its Subsidiaries, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.

                3  

 



--------------------------------------------------------------------------------



 



11.   Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this Agreement, as
it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.     (b)
  The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any
material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.     (c)   The Participant may
elect, subject to any procedural rules adopted by the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold and
sell shares having an aggregate Fair Market Value on the date the tax is to be
determined, equal to the amount required to be withheld.         The Company
shall have the power and the right to deduct or withhold from the Participant’s
compensation, or require the Participant to remit to the Company, an amount
sufficient to satisfy the minimum statutory required withholding for federal,
state, and local taxes (including the Participant’s FICA obligation), domestic
or foreign, required by law to be withheld with respect to any payout to the
Participant under this Agreement.     (d)   The Participant agrees to take all
steps necessary to comply with all applicable provisions of federal and state
securities laws in exercising his or her rights under this Agreement.     (e)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.     (f)   All obligations of the Company under the
Plan and this Agreement, with respect to the RSUs, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.     (g)   To the
extent not preempted by federal law, this Agreement shall be governed by, and
construed in accordance with, the laws of the state of Maryland.     (h)   To
the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.     (i)   Notice
hereunder shall be given to the Company at its principal place of business, and
shall be given to the Participant at the address set forth below, or in either
case at such addresses as one party may subsequently furnish to the other party
in writing.

                4  

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the Date of Grant.

            Walter Investment Management Corp.
      By:                        

             
ATTEST:
           
 
           
 
           
 
      Participant    
 
           
 
      Participant’s name and address:    
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

                5  

 